Citation Nr: 1040375	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  10-08 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a prostate condition, 
to include as due to herbicide exposure. 

3.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to November 
1971 and is a recipient of the Purple Heart Medal and the Combat 
Action Ribbon with the Vietnamese Cross of Gallantry with palm.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 and April 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Jurisdiction over the claims folder is 
currently held by the RO in Winston-Salem, North Carolina.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The April 2009 rating decision on appeal continued the initial 30 
percent evaluation for PTSD and denied service connection for a 
prostate condition.  While the Veteran's notice of disagreement 
(NOD), received in May 2009, did not address the denial of 
service connection for a prostate disability, the RO proceeded to 
issue a statement of the case (SOC) addressing service connection 
for a prostate condition.  In response, the Veteran filed a 
timely substantive appeal and perfected the appeal.  The Board 
finds that the February 2010 substantive appeal is a valid NOD 
with respect to the April 2009 denial of service connection for a 
prostate condition.  In addition, as the RO has already issued an 
SOC with respect to this claim, remanding the claim for the 
generation of an additional SOC is not required.  The issue of 
entitlement to service connection for a prostate condition was 
certified to the Board by the RO in June 2010, and the Board will 
therefore waive the requirement of a substantive appeal in 
accordance with the Court of Appeals for Veterans Claims' (Court) 
decision in Percy v. Shinseki, 23 Vet. App. 37 (2009).  See Id.  
(Jurisdiction over a claim vests in the Board when the agency of 
original jurisdiction (AOJ) certifies a claim for appeal after 
issuing a SOC, regardless of whether a substantive appeal has 
been submitted).

The issue of entitlement to an increased initial rating for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDING OF FACT

A chronic disability of the prostate, to include prostatitis and 
prostatic hypertrophy, was demonstrated years after service and 
is not etiologically related to a disease or injury in service, 
including exposure to herbicides.  


CONCLUSION OF LAW

A chronic disability of the prostate was neither incurred in nor 
aggravated by active service, nor may its incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a 
chronic disability of the prostate as it was incurred due to his 
exposure to herbicides in the Republic of Vietnam. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board notes that service connection 
is warranted for cancer of the prostate on a presumptive basis 
under 38 C.F.R. §§ 3.307 and 3.309 (2010) as a disease associated 
with exposure to certain herbicide agents and as a chronic 
disease.  Although the Veteran has not specifically alleged that 
he has prostate cancer, this disability was addressed by the RO 
in the February 2010 SOC.  In any event, the record is entirely 
negative for evidence that the Veteran has been diagnosed with 
prostate cancer.  He underwent a transurethral prostatectomy in 
December 2008, and while some prostate tissue was resected and 
biopsied, the results indicated benign inflamed prostate tissue.  
There was no indication of malignant tumors and cancer has never 
been diagnosed by a health care professional.  Therefore, service 
connection is not warranted for prostate cancer on a presumptive 
basis as there is no evidence of a current disability.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (absent proof of 
the disability being claimed there is no valid claim). 

Although the record contains no findings of prostate cancer, the 
Veteran was diagnosed with chronic prostatitis with hypertrophy 
following a December 2008 prostatectomy.  This condition is not 
subject to presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309.  However, the United States Court of Appeals 
for the Federal Circuit has determined that a Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Therefore, while service connection on a 
presumptive basis is not possible for the Veteran's diagnosed 
prostate condition, the Board will determine whether service 
connection is warranted as directly due to active duty service 
and exposure to herbicides.  

As noted above, the Veteran was diagnosed with chronic 
prostatitis with hypertrophy in December 2008.  He contends that 
his current prostate condition is a result of Agent Orange 
exposure during active duty service in Vietnam.  Although service 
treatment records do not document any findings indicative of a 
prostate disability, personnel records confirm the Veteran's 
presence in Vietnam during active duty service.  His exposure to 
herbicides is therefore presumed.  See 38 U.S.C.A. §§ 1116(f), 
1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 
(2008); VAOPGCPREC 27-97.  The Board finds that two of the three 
elements necessary for service connection-a current disability 
and an in-service injury-are demonstrated.

With respect to the third element of a service connection, a link 
between the current disability and in-service injury, the Veteran 
has not reported a continuity of prostate symptoms since active 
duty.  In fact, the earliest evidence of any prostate condition 
dates from several years after the Veteran's retirement from 
service.  A January 1987 letter from a private physician 
indicates that he first saw the Veteran in April 1975 and 
thereafter treated the Veteran for prostatitis and prostatic 
hypertrophy on several occasions.  Although the private physician 
does not provide an exact date for the onset of prostatitis, the 
letter seems to indicate the condition was first manifested in 
the late 1970s, several years after the Veteran's separation from 
active duty service in November 1971.  The absence of any 
clinical evidence for years after service weighs the evidence 
against a finding that the Veteran's prostate condition was 
present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there are no other findings related to a 
prostate condition until December 2008 when chronic prostatitis 
with hypertrophy was diagnosed.  Private laboratory results from 
November 2003 to August 2007 also showed normal levels of 
prostate-specific antigens.  

The record also contains no competent medical evidence of a nexus 
between the Veteran's current prostate disability and active duty 
service, to include exposure to herbicides.  None of the 
Veteran's health care providers have provided an opinion in 
support of the claim, and the Veteran has never reported a 
history of herbicide exposure while undergoing treatment for a 
prostate condition.  The Board has considered the statements of 
the Veteran connecting his chronic prostatitis with hypertrophy 
to service, but as a lay person, he is not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. 
App. 109, 112 (1999).  The Board acknowledges that the Veteran is 
competent to testify as to observable symptoms of a prostate 
condition, but he has not reported a continuity of symptoms since 
service that would support the finding of a nexus between his 
disability and active duty.  Furthermore, his opinion as to the 
cause of his current disability simply cannot be accepted as 
competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 
1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed disability was 
several years after his separation from active duty service.  In 
addition, there is no medical evidence that the Veteran's current 
chronic prostatitis with hypertrophy is related to active duty 
service, to include exposure to herbicides.  The Board therefore 
concludes that the evidence is against a nexus between the 
claimed disability and active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a November 2007 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in the November 2007 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained records of treatment 
reported by the Veteran, including service treatment records and 
private medical records.  The Board notes that the Veteran has 
not reported undergoing any VA treatment for a prostate 
condition.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a 
VA examination or medical opinion in response to his claim but 
has determined that no such examination or opinion is required.  
Although the Veteran has reported that his prostate condition was 
incurred due to herbicide exposure in Vietnam, the record is 
entirely negative for any competent evidence of an association 
between a current prostate disability and any incident of the 
Veteran's active duty service.  As noted above, the Veteran's lay 
statements regarding the cause of his disability are not 
competent evidence.  See Jandreau, Buchanan, supra.  Thus, a VA 
examination or medical opinion is not required by the duty to 
assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  



ORDER

Entitlement to service connection for a prostate condition, to 
include as due to herbicide exposure, is denied.


REMAND

The Veteran contends that an initial rating in excess of 30 
percent is warranted for service-connected PTSD.  The Veteran is 
entitled to a new VA examination when there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The 
Veteran's most recent VA psychiatric examination was conducted in 
January 2008, and evidence added to the record since that time 
indicates that his disability has worsened in severity.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is 
competent to provide an opinion that his disability has 
worsened).  

In support of his claim, the Veteran submitted January and July 
2009 letters from his private therapist noting a worsening of 
PTSD symptoms.  The therapist also found that the Veteran was 
unemployable due to PTSD symptoms.  The Board notes that 
treatment records from the same therapist during the period 
November 2007 to August 2009 do not appear to reflect the level 
of severity described in the 2009 letters.  However, the record 
does contain some evidence of worsening PTSD symptoms, and a VA 
examination is therefore necessary to determine the current 
severity of the Veteran's PTSD, including the impact of the 
condition on his employment.  

The Board also finds that a claim for TDIU has been raised by the 
record and not adjudicated.  The Court has held that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
is rather part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, 
when entitlement to TDIU is raised during the appeal of a rating 
for a disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected PTSD has resulted in unemployability.  
While the Court has determined that a claim for TDIU is part of 
the Veteran's claim for an increased rating currently on appeal, 
the RO has not explicitly adjudicated the entitlement to TDIU.  
The Veteran would therefore be prejudiced if the Board were to 
decide this claim without prior adjudication by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule a VA psychiatric examination to 
determine the current severity of his PTSD.  
The claims folder must be made available to 
the examiner.  The examination report should 
reflect that the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide an 
opinion concerning the current degree of 
social and occupational impairment due to 
his psychiatric disability, to include 
whether it is at least as likely as not (50 
percent or better probability) that the 
Veteran is unemployable due to PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score with 
an explanation of the significance of the 
score assigned.

2.  Adjudicate the claim for TDIU and 
readjudicate the claim for an increased 
initial rating for PTSD.  If the benefits 
sought on appeal, including entitlement to 
TDIU, are not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


